 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDother protected activity by nonemployee organizers.Hence it is not enough, evenunder cases embracing this latter doctrine,to show that union officials were frus-trated in their organizing attempts and abandoned further union solicitation becausesuch officials did not desire to subject employees to the risk of being discharged forsigning union membership cards; an additional element must be also established,i.e., that employees will inevitably learn of the threat or coercive conduct.Ultimately,the problem then is to ascertain whether Hilderbrand's threats didmore than cause McLain and other union officials to stop organizing Ladd's em-ployees.This narrows down the issue to whether the circumstances touching uponHilderbrand'suttering of threatsinsurethat Ladd's employees will learn thereof.It is reasonable to infer-and I draw such inference-thatLadd's employees wereinsulated against feeling the coercive impact of such threats because there is noevidence in the record that McLain ever returned to the jobsite or otherwise com-municated with Ladd's employees after December 3, 1963.Accordingly,I find thatthe General Counsel's case must fail because proof is missing that any employeeknew or was bound to be cognizant of Hilderbrand's threats.Itwill therefore berecommended that the complaint be dismissed.Upon the basis of the foregoing findings of fact,and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning of Sec-tion 2(6) and(7) of the Act.2.Baltimore Building and ConstructionTrades Council, AFL-CIO,isa labororganizationwithinthe meaning of Sections 2(5) and 8(a) of the Act.3.Respondent's foreman, Hilderbrand,isa supervisor under Section2(11) ofthe Act.4.AlthoughHilderbrand told McLain that Hilderbrand would discharge any em-ployees whosigned union membership application cards or who he heard had signedthe same, suchstatement standing alone does not transgress Section 8(a)(1) of theAct; theremust also exist a showingthatthe, circumstances insurethat Ladd's em-ployees wouldlearnabout it.Uponthe credible evidence,the conclusion must bedrawn that suchassurance is lacking.5.On the factsfound herein Respondent has not engaged in any unfair laborpracticesolely because Hilderbrand's threatalludedto in the preceding paragraphwas neitherheard by norcommunicated in any mannerto Ladd's employees.RECOMMENDED ORDERUpon the basis of the above findings of fact,conclusionsof law, and the entirerecord in this proceeding, it is recommended that the complaint be dismissed.Savoy Laundry,Inc.andFood, Beverage and Express DriversLocal Union No. 145,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.2-CA-808,0.July 28, 1961SUPPLEMENTAL DECISION AND AMENDED ORDEROn May 24, 1962, the Board issued its Decision and Order in theabove-entitled proceeding.The Circuit Court of Appeals for theSecond Circuit issued its decree, on March 2, 1964, enforcing theBoard's Order in all respects except that: (a) The provisions of saidBoard's Order calling for the reopening of Respondent's wholesaleshirt division are hereby deleted from said Order; and (b) the back-pay awards in said Order are hereby remanded to said Board for fur-ther consideration.148 NLRB No. 5. SAVOY LAUNDRY, INC.39We have reconsidered our Decision and Order of May 24, 1962, inthe light of the circuit court's opinion,' and we believe its backpayprovisions, despite the deletion of the restoration order, are neces-sary to effectuate the policies of the Act.A number of the discrimina=tees have worked for Respondent for many years and have skillswhich may be utilized in jobs connected with the operations whichRespondent retained after discontinuing its wholesale accounts.Moreover, Respondent may have expanded its operations since' thehearing or may do so in the future, thus establishing the possibilitythat jobs will be available for the discriminatees when compliance issecured.Accordingly, the termination of backpay upon such rein-statement offer may be expected for some, if not all the discriminatees.And, as to those for whom jobs may not be available, backpay isterminable when they secure, or have secured, substantially equivalentjobs elsewhere.Thus, two alternate standards for terminating theaccrual of backpay are set forth in the Order.The court's concern that the latter standard, the date employeessecure substantially equivalent jobs elsewhere,may result in a". . . backpay award . . . without time limitation" impels us to ex-plain fully the basis for this novel backpay remedy as compared tothe usual backpay order (which is expressed in the first alternativeabove).When, early in its existence, the Board established its usual backpayorder, it set forth a broad formula for the computation of backpay,i.e.". . . a sum of money equal to that which each [discriminates]would normally have earned as wages during the period from thedate of his discharge to the date of . . . offer of reinstatement .. .less the amount which each earned subsequent to discharge... "aIt was claimed at the time that such remedy was unfair and punitive.Thus it was asserted that an employer who, for economic reasons,ceased production some time after the illegal discharge, but beforecompliance, would not be in. a position to offer reinstatement and thuscut off backpay, and this circumstance would appear to require himto pay backpay indefinitely; or, a discriminatee could, after discharge,-take an extended vacation at respondent's ultimate expense; or a dis-criminates, who was disabled after discharge, would apparently beentitled to collect backpay despite the fact that he was not able towork and thus mitigate respondent's backpay obligation.Antici-pated evils of this kind could be multiplied virtually indefinitely.But the continued development of a body of backpay law has estab-lished reasonable rules for the fair administration of this remedywhich have dispelled the fears.Thus, where an economic shutdownoccurs, i.e.,work is unavailable during a backpay period, backpay1327 F 370 (C.A. 2), decided January 24, 1964.2 Pennsylvania GreyhoundLinea, Inc.,1 NLRB 1,affd. 303 U.S. 261. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not normallyaccrue; 8discriminatees who do not make areason-able search for work during a backpay periodare deniedbackpayfor such periods of willful idleness; 4 and discriminatees who havewithdrawn from the labor market, whether byreason ofdisabilityor for otherreasons,do not receive backpay for such periods ofwithdrawal.'These, and many other rules pertaining to the administration ofthe Board's backpay remedy, were developed as the cases arose.Norhas this process ended, for new situations, arising continually, requirefurther clarification of the Board's remedy as applied to specific cir-cumstances.New rules concerning the administration of the remedyare announced as the cases are heard through the Board's complianceprocedures.Compliance procedures are an indispensable element in assuringthat Board remedies are equitably applied.- For it is almost axio-matic that the record before the Board concerning the unfair laborpractice is inadequate for the spelling out of a precise, detailed remedy.Between the time of hearing and compliance, many new events mayoccur which have a critical bearing on backpay recovery by dis-criminatees such as changed pay rates, changed hours, changed em-ployment availability in respondent's plant, withdrawal of discrimi-nateesfrom the labor market, their reemployment by respondent, etc.For this reason, the backpay remedy is extremely broad, leaving forthe compliance stage the determination of relevant current circum-stances and the application of the remedy to such circumstances.6 If,at that time, the respondent objects to the way in which the RegionalDirector intends to administer the Order, it can avail itself of a secondhearing at which the questions at issue are presented before a TrialExaminer and the specific factual circumstances bearing on these ques-tions are fully explored.A Supplemental Board Order would thenissue as to such questions.'Both the original Order and the Supple-mental Order are subject to review by the circuit court of appeals.It is our intent, in formulating this backpay remedy, that estab-lished backpay rules governing the conduct of discriminatees willapply to this remedy as well. Thus, discriminatees will be requiredto make a reasonable search for work during periods of unemploy-s J. R. Todd, d/b/a Central Minerals Company,59NLRB 757;Satchwell Electric Con-struction Company,Inc.,128 NLRB1265, 1279.'Phelps Dodge Corp. v.N.L R B.,313 U.S. 177.Columbia Pictures Corporation, et al.,82 NLRB 568;Kopmon-Woracek Shoe Mfg. Co.,66 NLRB789, enfd.158 F. 2d 103(C.A. 8).6The last paragraph of the Order below reserves to the Board ` . . the righttomodify the backpayand reinstatement provisions of this Order,ifmade necessary bycircumstances not now apparent."'National LaborRelations Board, Rules and Regulations and Statements of Procedure,Series 8, as amended, U.S.Government Printing Office, Washington,D.C., 1962, Sections102 52 through 102.59,inclusive. SAVOY LAUNDRY, INC41ment, backpay will not accrue during periods when a disciimi nateeis unable to work or othernise out of the labor market, etcAnd it isnot unreasonable to assume that since the issuance of our oiiginalorder herein, a matter of some years, most if not all of the discrimi-natees have succeeded in finding substantially equivalent employment,so that the question of unlimited backpay liability is in reality onlya matter of academic importance In any event, we are not over-looking the possibility that theie are consideiations existing whichwould favor placing a limitation on the Respondent's backpay lia-bility despite a discrimmatee's unsuccessful seaich for equivalent em-ploymentThus, depending on evidence of the Respondent's businessexperience, it is conceivable notwithstanding its discrimmatoiy actionsthat at some point of time the Respondent, had it resumed operationspursuant to oui Order, would have been economically justified interminating its wholesale shirt division and thus have limited itsbackpay liabilityHowever, until these problems are explored in acompliance pioceeding, we believe it is piematuie to assume that thisremedy piovides unlimited backpay acciualWe also believe this iemedy is less onerous than our standard re-instatement and backpay orderInsofar as the disci iminatees forwhom jobs are not available in Respondent's plant aie concerned, itfalls somewhat short of restoimg thestatus quo anteThey havebeen deprived of jobs, some of long standing, which this iemedy maynot iestoreIf they secure substantially equivalent employment else-where, such employment must be as new employees without the pi o-tection of seniority and other rights and privilegesAnd as for thosediscriminatees who have secured such employment and are lateroffered reinstatement pursuant to this Order, they will have had theirbackpay terminated as of the time of the earlier outside employmentThe Circuit Couit of Appeals for the Third Ciicuit has approveda Board backpay order which is substantially in this foim 8More-over, the Circuit Court of Appeals for the Seventh Circuit, althoughdisapproving the restoration-of-operations poition of the Board'sOrder inHugh Mayor, d/b/a Hugh Mayor Truck Service 9stated thatitwould have enforced an order "substantially in the foim proposedby the Trial Examinei," including a backpay piovision like that usedherem 10It is our view that, for the reasons stated above, ievision of our back-pay order is not required by the deletion of the restoration provision8 N L R B v PhiladelphiaDress Joint Board, etc(SldeleFashions,Inc, et al ),305F 2d 825(CA 3), enfg 133 NLRB 547 See alsoNLRBv St CloudFoundry andMachine Co, Inc,285 F 2d 429 (C A 8), enfg 130 NLRB 911, on petition for summaryentry of decree0129 NLRB 32210N L R B v Hugh Major, d/b/a Hugh Major Truck Service,296 F 2d 466 (C A 7) 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED ORDER11Upon the entirerecord inthis case, and pursuant to Section 10(c)of the Natinoal Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Savoy Laundry,Inc., Stratford, Connecticut, its officers, agents,successors, and assigns,shall:1.Ceaseand desist from :(a)Discouragingmembership in Food, Beverage and ExpressDrivers Local Union No. 145, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, or in anyother labor organization of its employees, by discharging or in anyother manner discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.(b)Granting wage increases to its employees in order to under-mine the Union's authority and the rights of the employees to bar-gainthrough an exclusive bargaining agent.(c)Refusing to bargain collectively with the above-mentionedUnion as the exclusive representative of all the employees in thefollowing appropriate unit :All production and maintenance employees at Respondent's Strat-ford, Connecticut, plant, excluding office clerical employees, profes-sional employees, watchmen, guards, drivers, and supervisors as de-fined inthe Act.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to formlabororganizations,to bargain collectively through representativesof their own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to, refrain from any and all such activities, except asauthorized in Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Offer reinstatement to their former or substantially equivalentjobs,as available, to the following employees:Lucille WrightEliza WrightHattie MooreHattie DawsonBetty Lou ThigpenNazie Ree BoboElaine AndersonSarah FernandesLola RodriguezJessie BanksMargaret SimpsonAnna BarnesAgnes FieldsEaster Mae ByrdSherry TuttLola SandersAlice Robinson11 So that all of the Respondent's obligations hereunder may be contained in one Instru-ment,we have decided to issue an amended order containing not only our reaffirmation ofthose provisions of our previous Order which we have reconsidered, but also the provisionswhich have already been enforced by the court., SAVOY LAUNDRY, INC.43Create a preferential hiring listcontainingthe names of any em-ployees above-named forwhom there, are not sufficient job openingsand, asjob openings occur thereafter, offer reinstatement to said em-ployees to their former or substantially 'equivalent jobs.The Re-spondent shall notify the Union and the listed employees of the estab-lishment of such list.(b)Make them whole for any loss of pay suffered by reason of thediscrimination against them, from the date of their discharge on Feb-ruary 23 or 24, 1961, to the date of the offer of reinstatement or untilsuch earlier time as each secures, or did secure, substantially equiv-alent employment with another employer, less any intermediateearnings.(c)Make whole Bertha Jones, Rosetta Madison, Elsie Rucker,Dorothy Teasley, and Ethel Whitley for any loss of pay suffered byreason of the discrimination against them, from the date of their dis-charge on February 23 or 24, 1961, to the date of their reinstatement,less any intermediate earnings.(d)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.(e)Bargaincollectively, upon request, with Food, Beverage andExpress Drivers Local Union No. 145, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, asexclusive bargaining representative of its employees, and, if under-standing be reached, embody such understandingina signedagreement.1(f)Preserve and, upon request, make available to the Board andits agents,for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to determine the amounts of backpaydue under the terms of this Order.(g)Post at its Stratford, Connecticut, plant, copies of the attachednotice marked "Appendix." Copies of said notice, to be furnished bythe Regional Director for the Second Region, shall, after being dulysigned by Respondent's representative, be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after,in conspicuousplaces, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material.Mail copies of said notices, signed by Respondent'srepresentative, immediately upon receipt thereof to the Union and toeach of the listed employees. 44DECISIONSOF NATIONALLABOR RELATIONS BOARD(h)Notify'the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FIIRTIIER ORDERED that the Board reserves to itself the right tomodify the backpay and reinstatement provisions of this Order, ifmade necessary by circumstances not now apparent.MEMBER JEN$INS took no part in the consideration of the aboveSupplemental Decision and Amended Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Food, Beverage andExpress Drivers Local Union No. 145, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or in any other labor organization of our employees, bydischarging or discriminating against them in regard to theirhire and tenure of employment.WE WILL NOT grant unilateral changes in wages of our em-ployees without consulting and bargaining in advance with theforegoing labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right of self-organization, to form labor organizations, to join or assist theabove-named Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act, or to refrain from any and all suchactivities, except as authorized in Section 8(a) (3) of the Act, asamended.WE WILL offer reinstatement to their former or equivalent jobs,as available, to the following employees:LucilleWright -Agnes FieldHattie DawsonElaine AndersonJessie BanksAlice RobinsonLola SandersEliza WrightBetty Lou ThigpenSarah FernandesMargaret SimpsonSherry TuttEaster Mae ByrdHattie MooreNazie Ree BoboLola RodriguezAnna Barnes SAVOY LAUNDRY, INC.45WE WILL create a preferential hiring list containing the namesof any employees aforenamed for whom there are not sufficientjob openings and as job openings occur we will -offer reinstate-ment to these employees to their former or substantially equiva-lent jobs.WE WILL make whole the above-named employees for any lossof pay from the date of their discharge on February 23 or 24,1961, to the date of the offer of reinstatement, or until such earliertime as each secures, or did secure, substantially equivalent em-ployment with another employer, less any intermediate earnings.WE WILL make whole the following named employees for anyloss of pay from the date of their discharge on February 23 or 24,1961, to the date of their reinstatement, less any intermediateearnings.Bertha JonesEthel WhitleyRosetta MadisonElsie RuckerDorothy TeasleyWE WILL make whole for any loss of pay any employee namedin the fourth indented preceding paragraph, above, for whom nojob openings are available that are the same or substantiallyequivalent to their former jobs and who have not been offered re-instatement, by paying her a sum of money equal to the amountshe would normally have earned as wages from the date of herdischarge on February 23 or 24, 1961, until such time as she se-cures, or did secure, substantially equivalent employment withanother employer, less any intermediate earnings.WE WILL bargain, upon request, with Food, Beverage and Ex-press Drivers Local Union No. 145, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,with respect to the unit consisting of all production andmaintenance employees at our Stratford, Connecticut, plant, ex-cluding office clerical employees, professional employees, watch-men, guards, supervisors, and drivers.SAVOY LAUNDRY, INC.,Employer.Dated----------------By--------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York, New York, Telephone No.Plaza 1-5500, if they have any question concerning this notice orcompliance with its provisions.Mary Carter Paint Co., Victor Paint Co. Division,PetitionerandRetail Store Employees,Local Union No.876,Retail ClerksInternational Association,AFL-CIO,PetitionerandAmalga-mated Clothing Workers of America,Retail and DepartmentStore Employees,AFL-CIO,Petitioner.Cases Nos. 7-RM-475,7-RC-6129, 7-RC-6133, and 7-RO-6134. July 28, 1964DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held in De-troit,Michigan, before Hearing Office Ruth Greenberg.The Hear-ing Officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.Retail Store Employees, Local Union No. 876, Retail ClerksInternational Association, AFL-CIO (Retail Clerks), seeks a unit ofMary Carter Paint Co., Victor Paint Co. Division (Employer) em-ployees at the 14 Detroit and Pontiac, Michigan, stores.The unitsought would include the warehouse manager, store managers, assist-ant store managers, and sales employees and would exclude the wall-paper sales manager, the divisional sales manager, and the area salesmanager, Sidney Fields.The Amalgamated Clothing Workers ofAmerica,RetailandDepartment Store Employees, AFL-CIO(Amalgamated), seeks two multistore units, one consisting of theabove specified employees at the Employer's Detroit and Pontiac148 NLRB No. 6.